                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


JOSEPH M. R.,1                           3:18-cv-01779-BR

          Plaintiff,                     OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


LAURIE B. MAPES
Attorney at Law
P.O. Box 1241
Scappoose, OR 97056
(503) 543-2900

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. When applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
THOMAS M. ELSBERRY
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2112

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Joseph M. R. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.       This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter for the

immediate calculation and payment of benefits.



                        ADMINISTRATIVE HISTORY

     On April 4, 2017, Plaintiff protectively filed his




2 - OPINION AND ORDER
application for DIB benefits.   Tr. 25, 189.2    Plaintiff initially

alleged a disability onset date of July 11, 2008.3     Tr. 189.

Plaintiff=s application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on March 23, 2018.   Tr. 25, 49-93.     Plaintiff and a

vocational expert (VE) testified at the hearing, and Plaintiff

was represented by an attorney.   At the hearing Plaintiff also

amended his disability onset date to March 31, 2012.     Tr. 25,

56.

      On April 12, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 25-42.   Plaintiff requested review by the

Appeals Council.   On August 20, 2018, the Appeals Council denied

Plaintiff=s request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).




      2Citations to the official Transcript of Record (#8) filed
by the Commissioner on February 8, 2019, are referred to as
"Tr."
      3Although the ALJ's decision states Plaintiff alleged
disability beginning on June 11, 2008, (Tr. 25), Plaintiff's DIB
application indicates his disability began on July 11, 2008.
Tr. 189.


3 - OPINION AND ORDER
     On October 15, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner=s decision.



                             BACKGROUND

     Plaintiff was born on March 11, 1977.      Tr. 41, 189.

Plaintiff was 35 years old on his alleged amended disability

onset date.   Plaintiff has a high-school education and attended

college.   Tr. 41, 81.   Plaintiff has past relevant work

experience as a caregiver, user-support specialist, and

computer-support specialist.    Tr. 40.

     Plaintiff alleges disability due to Post-Traumatic Stress

Disorder (PTSD), depression, and irritable bowel syndrome (IBS).

Tr. 95.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 33-37.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must



4 - OPINION AND ORDER
demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."    42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.     42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and



5 - OPINION AND ORDER
resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 404.1520(a)(4)(i).   See

also Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.



6 - OPINION AND ORDER
§ 404.1509, 404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 404.1520(a)(4)(iii).    See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

       If the Commissioner proceeds beyond Step Three, she must

assess the claimant's residual functional capacity (RFC).     The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.     20 C.F.R.

§ 404.1520(e).    See also Social Security Ruling (SSR) 96-8p.       "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.    Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).



7 - OPINION AND ORDER
     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).   See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. §§ 404.1520(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since March 31, 2012, Plaintiff=s

alleged disability onset date.    Tr. 28.

     At Step Two the ALJ found Plaintiff has the severe



8 - OPINION AND ORDER
impairments of anxiety, depression, and PTSD.   Tr.28.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 29.   The ALJ found Plaintiff has the RFC to

perform a full range of work at all exertional levels with the

limitations of simple, repetitive, routine tasks without contact

with the general public and only brief, superficial contact with

co-workers and peers.   Tr. 31.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.   Tr. 40.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as laundry worker,

industrial cleaner, and dryer attendant.    Tr. 42.   Accordingly,

the ALJ found Plaintiff is not disabled.    Tr. 42.



                             DISCUSSION

     Plaintiff contends the ALJ erred when he failed (1) to

admit the report of Walter Winfree, Ph.D., Plaintiff's treating

psychologist; (2) to provide clear and convincing reasons for

rejecting the medical opinions of Dr. Winfree, Gary Sacks,

Ph.D., and Luke Patrick, Ph.D., examining psychologists; (3) to



9 - OPINION AND ORDER
evaluate Plaintiff's RFC correctly; (4) to provide clear and

convincing reasons for rejecting Plaintiff's subjective symptom

testimony; and (5) to provide germane reasons for discounting

the lay-witness statements.

I.   The ALJ erred when he failed to admit Dr. Winfree's report.

     Plaintiff contends the ALJ erred at the hearing when he

failed to admit Dr. Winfree's report dated March 14, 2018.

Plaintiff also contends the ALJ failed to consider Dr. Winfree's

opinion that Plaintiff has multiple "marked" mental-health

limitations.   In response the Commissioner contends the ALJ did

not err when he refused to admit the report, and, in any event,

the error was harmless.

     A.   Background

          Dr. Winfree completed a mental-health questionnaire on

March 14, 2018.   Tr. 17-21.   On Friday, March 16, 2018,

Dr. Winfree emailed the completed questionnaire to Plaintiff's

counsel, who was out of his office that afternoon.   Plaintiff's

counsel discovered the questionnaire the next day (Saturday,

March 17, 2018) and immediately emailed it to the ALJ through

the Commissioner's electronic filing system.   On Sunday,

March 18, 2018, Plaintiff's counsel submitted a letter to

explain the circumstances that caused the late submission.



10 - OPINION AND ORDER
Tr. 343.   Plaintiff's hearing before the ALJ was scheduled for

Friday, March 23, 2018.

           At the hearing on March 23, 2018, the ALJ did not

admit Dr. Winfree's report on the ground that Plaintiff did not

submit the report within five business days before the hearing

as required by 20 C.F.R. § 404.935(b).   The ALJ noted:

"Obtaining a medical source statement and submitting it in a

timely matter is entirely within the control of the

representative and the claimant.   It is similar to that of an

interrogatory, the obtainment of which is again solely within

control of the Representative."    Tr. 26.   The ALJ concluded

Plaintiff had not provided any "reason for the failure to submit

[the evidence] no later than five business days before the date

of the hearing."   Id.

     B.    Standards

           20 C.F.R. § 404.935 governs the submission of written

evidence to an ALJ.    Section 404.935 provides:

                (a) . . . . Each party must make every effort to
                ensure that the administrative law judge receives
                all of the evidence and must inform us about or
                submit any written evidence . . . no later than
                5 business days before the date of the scheduled
                hearing. If you do not comply with this
                requirement, the administrative law judge may
                decline to consider or obtain the evidence,
                unless the circumstances described in
                paragraph (b) of this section apply.


11 - OPINION AND ORDER
                (b) If you have evidence . . . but you have
                missed the deadline described in paragraph (a) of
                this section, the administrative law judge will
                accept the evidence if he or she has not yet
                issued a decision and you did not inform us about
                or submit the evidence before the deadline
                because:
                                    * * *

                     (3) Some other unusual, unexpected, or
                unavoidable circumstance beyond your control
                prevented you from informing us about or
                submitting the evidence earlier. Examples
                include, but are not limited to:

                                    * * *

                          (iv) You actively and diligently sought
                evidence from a source and the evidence was not
                received or was received less than 5 business
                days prior to the hearing.

     C.    Analysis

           In Plaintiff's letter submitted to the ALJ with

Dr. Winfree's report Plaintiff's counsel stated:

                We diligently attempted to supplement the
                record. . . . [W]e sought Dr. Winfree's opinion
                in adequate time to receive it in early March (we
                submitted the updated VA records on March 5).
                Only after multiple requests by my client and his
                wife did we finally receive Dr. Winfree's
                opinion. I was out of the office the afternoon
                of Friday[,] March 16 but worked on Saturday[,]
                March 17. As soon as I found Dr. Winfree's
                opinion in my email box from Friday afternoon[,]
                I submitted it into the ERE.

Tr. 343.

           At the hearing Plaintiff's counsel requested the


12 - OPINION AND ORDER
admission of Dr. Winfree's report.       The ALJ declined to admit

the report and stated:

                  I appreciate the fact that you diligently did
                  your best to get the document to provide the
                  report, and that's great, I appreciate that.
                  And, it sounds like it’s the doctor's fault that
                  he didn't get it in as soon as he did, but I
                  don't think that warrants an exception to the
                  five-day rule, sir.

                                 * * *

                  It's unfortunate that the doctor didn't get it
                  within the five days, but I didn't see an
                  exception to the five-day rule. I did read your
                  brief. I appreciate that you did everything you
                  could to get the document be cooperative [sic].
                  It's unfortunate you didn't get it within five
                  days. So, I did not see any basis for finding an
                  exception in this case.

Tr. 54-55.    Although the ALJ did not admit or consider

Dr. Winfree's report, it was made a part of the record.

             The Commissioner notes Plaintiff "may meet" the

exception to the five-day requirement, but in a footnote in his

Response Brief the Commissioner contends Plaintiff did not

"clearly establish" that he meets the "black letter requirements

of the exception" to the rule.    Def.'s Resp. (#14) at 6 n.1.

Nevertheless, the Commissioner acknowledges Plaintiff did not

"receive" the report until the fifth business day before the

hearing and does not assert Plaintiff was not diligent in

obtaining the report.    In fact, Plaintiff's counsel promptly


13 - OPINION AND ORDER
submitted the report as soon as he was aware that he had

received it.

            Section 404.935 states the ALJ "will accept" evidence

submitted less than five days before a hearing if a decision has

not been issued and the Plaintiff's failure to submit the

evidence was a result of circumstances beyond the plaintiff's

control despite active and diligent efforts to obtain the

evidence within the required time.    The commentary to § 404.935

provides:

                 When a claimant or representative shows that he
                 or she made a good faith effort to timely
                 request, obtain, and submit evidence, but he or
                 she did not receive the evidence in time to
                 submit it at least 5 business days before the
                 hearing because of circumstances outside his or
                 her control, we expect that our adjudicators
                 would find that this standard is met.

81 Fed. Reg. 90990 (Dec. 16, 2016).

            Here, as noted, Dr. Winfree's report was submitted

before the ALJ issued his decision, the ALJ acknowledged

Plaintiff diligently sought to obtain the report, and

Dr. Winfree delayed in submitting the report to Plaintiff's

counsel in a timely manner.

            After considering the totality of the circumstances,

the Court concludes the ALJ erred when he failed to admit

Dr. Winfree's report as evidence, and, as discussed below, the


14 - OPINION AND ORDER
Court concludes the ALJ's error was not harmless.

II.   The ALJ erred when he failed to consider properly the
      opinions of Drs. Winfree, Sacks, and Patrick.

      Plaintiff contends the ALJ failed to consider properly the

opinions of Drs. Winfree, Sacks, and Patrick regarding

Plaintiff's mental-health limitations and failed to include

those limitations in his assessment of Plaintiff's RFC.

      A.     Standards

             AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability C the claimant's ability to

perform work.@    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     AIn conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence.@    Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Specifically, the

court must Adistinguish among the opinions of three types of

physicians:     (1) those who treat the claimant (treating

physicians); (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).@    Garrison, 759

F.3d at 1012.     AAs a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors


15 - OPINION AND ORDER
who do not treat the claimant.@    Id.   Although the opinion of a

treating physician is entitled to greater weight than that of an

examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining

physician.     Ryan, 528 F.3d at 1198.   AThe weight afforded a

nonexamining physician's testimony depends >on the degree to

which [he] provide[s] supporting explanations for [his]

opinions.=@    Id. (quoting 20 C.F.R. § 404.1527(d)(3)).

             AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence.@      Id.   Even when contradicted,

a treating or examining physician's opinion is still owed

deference and will often be Aentitled to the greatest weight

. . . even if it does not meet the test for controlling weight.@

Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).       An ALJ can

satisfy the Asubstantial evidence@ requirement by Asetting out a

detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and

making findings.@    Reddick, 157 F.3d at 725.     AThe ALJ must do

more than state conclusions.     He must set forth his own

interpretations and explain why they, rather than the doctors',



16 - OPINION AND ORDER
are correct.@    Id. (citation omitted).

     B.     Analysis

            1.   Dr. Winfree

                 Dr. Winfree has been Plaintiff's treating

psychologist since October 2017.       As noted, on March 14, 2018,

Dr. Winfree submitted a report evaluating Plaintiff's mental-

health condition.      As noted, the ALJ rejected Dr. Winfree's

report as untimely and did not consider the report in his

evaluation of Plaintiff's RFC.     Tr. 25.

                 The Commissioner concedes Dr. Winfree's report is

part of the record and that this Court must consider it when

determining whether the ALJ's conclusions are supported by

substantial evidence.     Def.'s Resp. (#14) at 7.    See also Brewes

v. Comm'r of Soc. Sec. Admin., 682 F.3d 1157, 1165 (9th Cir.

2012).    The Commissioner, however, asserts the ALJ considered

Dr. Winfree's treatment notes in place of his report, and those

notes support the ALJ's determination that Plaintiff is not

disabled.   Thus, the Commissioner asserts the ALJ's error was

harmless.

                 Dr. Winfree treated Plaintiff from October 2017

through March 2018.     Tr. 1346-92.   Although the ALJ

characterized Dr. Winfree's treatment notes as showing "mental



17 - OPINION AND ORDER
health status findings were normal" and "mental status exam as

unremarkable," Dr. Winfree's mental-status examination notes

show otherwise.     For example, Dr. Winfree's treatment notes

indicate Plaintiff had ongoing symptoms of depression, PTSD,

suicidal ideation, insomnia, low energy, feelings of guilt, and

difficulty relating to other; became easily annoyed and

irritable; was hypervigilant; had negative thoughts about

himself and the world; exhibited avoidance; and felt distant

from others.   Tr. 1346, 1379, 1381, 1386, 1389, 1394.

Based on these treatment notes, Dr. Winfree indicated in his

report that Plaintiff had "marked" limitations in his ability to

apply information to a task, to interact with others, to persist

and to maintain pace in order to complete a task, and to adapt

and to maintain himself in the workplace.    Tr. 18-19.    He also

noted Plaintiff would not be able to perform work-related

activities for 33% or more of a full-time schedule and would

miss four or more days per month because of mental-health

issues.   Tr. 20.

                  The Commissioner, however, points out that

Dr. Winfree began treating Plaintiff in October 2017 after the

date Plaintiff was last insured, and at that time Plaintiff

showed only short-term exacerbation.    In addition, the



18 - OPINION AND ORDER
Commissioner contends the ALJ fully considered all of Dr.

Winfree's notes when assessing Plaintiff's impairments, that Dr.

Winfree's assessment of Plaintiff's limitations as stated in his

report "bears no resemblance to his own treatment notes," and

that Dr. Winfree's treatment notes "reflect[] no such severe

limitations."

                After reviewing Dr. Winfree's report and

treatment notes, the Court finds they are not inconsistent and

that Dr. Winfree's report was based on Plaintiff's pre-existing

medical records from the Veteran's Administration together with

his own notes regarding his treatment of Plaintiff.   Tr. 21.

Dr. Winfree's report was also consistent with Dr. Sacks's

evaluation (discussed below), and Dr. Sacks's opinion was the

basis for the VA's determination that Plaintiff was 100%

disabled as a result of his service-connected PTSD in 2011.

                In any event, based on Dr. Winfree's treatment

notes, the ALJ found Plaintiff is not disabled "without

providing a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings" to explain why the ALJ interpreted

those records as he did.   See Garrison, 759 F.3d at 1012.

                On this record the Court concludes the ALJ erred



19 - OPINION AND ORDER
when he rejected Dr. Winfree's opinion and failed to provide

legally sufficient reasons supported by substantial evidence in

the record for doing so.

           2.     Dr. Sacks

                  On October 27, 2011, Dr. Sacks examined Plaintiff

at the request of the VA in connection with Plaintiff's VA

disability claim.    Tr. 361-70.   Dr. Sacks diagnosed Plaintiff

with "PTSD with associated depression, chronic and severe."

Tr. 362.   Dr. Sacks summarized Plaintiff's level of occupational

and social impairment as "deficiencies in most areas, such as

work, school, family relations, judgment, thinking and/or mood."

Tr. 363-64.     He also noted Plaintiff had "markedly diminished

interest or participation in significant activities" and found

Plaintiff's PTSD symptoms "cause clinically significant distress

or impairment in social, occupational, or other important areas

of functioning."    Tr. 368.   Dr. Sacks listed the following

specific symptoms related to Plaintiff's PTSD:    depressed mood;

anxiety; suspiciousness; near-continual panic or depression

affecting the ability to function independently, appropriately,

and effectively; impairment of short- and long-term memory with

retention of only highly learned material while forgetting to

complete tasks; difficulty in understanding complex commands;



20 - OPINION AND ORDER
impaired judgment; gross impairment in thought processes or

communication; difficulty in establishing and maintaining

effective work and social relationships; difficulty in adapting

to stressful circumstances, including work or a work-like

setting; inability to establish and to maintain effective

relationships; suicidal ideation; obsessional rituals that

interfere with routine activities; and impaired impulse control

such as unprovoked irritability with periods of violence.

Tr. 368-69.   Dr. Sacks attributed Plaintiff's IBS to anxiety

associated with his PTSD.   Tr. 370.   Dr. Sacks also stated:

                     The potential association of PTSD and IBS is
                     best commented upon by a medical doctor, but
                     this psychologist wishes to note that the
                     vet is highly anxious as a result of PTSD.
                     He bites his nails during interview and
                     immediately upon cessation of interview asks
                     for direction to the nearest bathroom.
                     Please consider carefully a medical opinion
                     regarding the relationship between [PTSD]
                     and his nervous stomach.

Id.   The VA rated Plaintiff 100% disabled because of his PTSD

and 30% disabled because of IBS associated with his PTSD.

Tr. 183.

                Although the ALJ need not analyze a disability

determination by another governmental agency such as the VA, the

Plaintiff points out that ALJ must "consider all of the

supporting evidence underlying the other governmental agency or


21 - OPINION AND ORDER
nongovernmental entity's decision that [is] receive[d] as

evidence" in Plaintiff's claim.    20 C.F.R. § 404.1513(a)(2).

Moreover, § 404.1520c requires the ALJ to evaluate and to

consider all medical opinions and prior administrative medical

findings and to apply specific factors:   supportability,

consistency, relationship with the claimant, and specialization.

20 C.F.R. § 404.1520c(b)(3).   Although the ALJ stated he

"considered medical evidence received from the V.A." (Tr. 37),

the ALJ did not reference Dr. Sacks's evaluation and did not

articulate if and how he applied those specific factors to

determine how much weight to give Dr. Sacks's opinion.   As

noted, Dr. Sacks examined Plaintiff in connection with the

Plaintiff's VA disability claim.   Nevertheless, the ALJ did not

address Dr. Sacks's opinion in his decision.

               On this record the Court concludes the ALJ erred

when he failed to consider Dr. Sacks's opinion and failed to

provide legally sufficient reasons supported by substantial

evidence in the record for doing so.

          3.   Dr. Patrick

               On July 19, 2017, Dr. Patrick performed a

consultative psychological evaluation of Plaintiff at the

Commissioner's request.   Tr. 1212-14.   Dr. Patrick concluded



22 - OPINION AND ORDER
Plaintiff has a mild to moderate impairment with understanding

and remembering instructions, a moderate impairment with

attention and concentration, a marked impairment with

persistence, and a severe impairment in social interaction.

Tr. 1214.

                 The ALJ concluded Dr. Patrick's opinion was "not

persuasive."   Tr. 36.   The ALJ noted Plaintiff's primary-care

physician, Devan Kansagara, M.D., found Plaintiff's condition

was "stable" over time while taking medications.   Although the

ALJ also noted Plaintiff's condition improved following a

"flare" in his symptoms during September and October 2017, the

record reflects Dr. Patrick examined Plaintiff in July 2017,

which was before this flare.   The ALJ also found Plaintiff's

activities were inconsistent with a finding of severe social-

interaction difficulties and noted Plaintiff took a Russian

language class, cared for his children, repaired computers,

shopped online, planned to join a gym, and traveled to

California.    The record, however, reflects Plaintiff reported

the language class caused him stress and anxiety, and his wife

stated the class made Plaintiff irritable and withdrawn.

Tr. 316-17, 1346, 1375.   A teacher at his children's former

school stated she found it hard to communicate with Plaintiff



23 - OPINION AND ORDER
and that he avoided eye contact, stood away from other parents

when picking up his children from school, and seldom attended

school activities.   Tr. 314.   Plaintiff's wife stated the travel

to California was a Veteran's Day event at Knotts Berry Farm

that had a lot of security, but Plaintiff constantly looked

around scanning for danger and did not participate in any of the

activities.   Tr. 322.

                The ALJ also stated Dr. Patrick's assessment of

Plaintiff's marked persistence limitation is "inconsistent with

[Plaintiff's] performance on the mental status exam, when he had

minimal errors on serial sevens and related tasks."    Tr. 36.

Dr. Patrick, however, noted Plaintiff made errors on several

recall tests, spoke slowly, and had limited insight and

judgment.   Tr. 1214.    Dr. Patrick's assessment was based on

Plaintiff's "presentation" as well as testing.    Tr. 1214.

                The ALJ concluded although Dr. Patrick is a

psychologist who performs consultative examinations, "these

facts do not make his analysis more persuasive" (Tr. 36); the

examination was performed at the request of the Commissioner;

and Dr. Patrick only examined Plaintiff one time.    The Social

Security regulations specifically state "a medical source who

has received advance education and training to become a



24 - OPINION AND ORDER
specialist may be more persuasive" and their "understanding of

our disability program's policies and evidentiary requirements"

tend to support a medical opinion by such experts.     See 20

C.F.R. § 404.1520c(c).

                  On this record the Court concludes the ALJ erred

when he rejected Dr. Patrick's opinion and failed to provide

specific and legitimate reasons supported by substantial

evidence in the record for doing so.

III. The ALJ erred in his assessment of Plaintiff's RFC.

     Plaintiff contends the ALJ erred when he found Plaintiff

had "moderate limitations" with understanding, remembering, or

applying information and with concentration, persistence, and

pace in his "paragraph B" analysis at Step Three and,

nonetheless, concluded in his assessment of Plaintiff's RFC that

Plaintiff had the ability to perform "simple, repetitive,

routine tasks."    Tr. 31.

     “[T]he Ninth Circuit has found failure to include

‘difficulties with concentration, persistence, or pace’ in the

VE hypothetical to be reversible error when the ALJ found such a

limitation at step three.”     Saucedo v. Colvin, No. 6:12-cv-

02289, 2014 WL 4631225, at *17 (D. Or. Sep. 15, 2014)(citing

Lubin v. Comm’r Soc. Sec. Admin, 507 F. App’x 709, 712 (9th Cir.



25 - OPINION AND ORDER
2013)).   See also Gray v. Colvin, No. 6:15-cv-00647-BR, 2016 WL

3392313, at *5 (D. Or. June 13, 2016)(same).

     Here the ALJ found as part of his paragraph B analysis at

Step Three that Plaintiff has a "moderate limitation" in

"understanding, remembering, or applying information" and in

"concentrating, persisting, or maintaining pace.”   Tr. 30.   The

ALJ also explained “[t]he limitations identified in the

‘paragraph B’ criteria are not a residual functional capacity

assessment but are used to rate the severity of mental

impairments at steps 2 and 3,” and the ALJ pointed out that the

“mental residual functional capacity assessment . . . requires a

more detailed assessment.”   Tr. 31.   Even though the ALJ in his

assessment of Plaintiff’s RFC found Plaintiff could "perform a

full range of work at all exertional levels" with a

nonexertional limitation to perform "simple, repetitive, [and]

routine tasks" (Tr. 31), the record does not include an opinion

from any medical expert who interpreted Plaintiff as having a

functional capacity to perform "simple, repetitive, routine

tasks" in spite of his moderate limitation in concentration,

persistence, or pace.    In fact, Dr. Patrick specifically

assessed Plaintiff with "marked" impairment in persistence and

"moderate" impairment in understanding and remembering



26 - OPINION AND ORDER
instructions, attention, and concentration (Tr. 1214), but he

did not find Plaintiff is capable of performing simple, routine,

repetitive tasks.    Similarly, Dr. Winfree opined Plaintiff has

"marked" impairment in his ability to apply information, to

persist to completion of a task, and to maintain pace as well as

"moderate" limitations in concentration, understanding, and

remembering information.    Tr. 18-19.

      Although the ALJ’s evaluation of Plaintiff's RFC may be

supported by substantial evidence in isolation, the ALJ did not

explain the internal inconsistencies between his Step Three

findings as to Plaintiff's limitations.

      Accordingly, on this record the Court concludes the ALJ

erred when he made inconsistent findings in his “paragraph B”

analysis at Step Three and his assessment of Plaintiff’s RFC.

IV.   The ALJ erred when he failed to provide clear and
      convincing reasons for discounting Plaintiff's symptom
      testimony.

      Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff's symptom

testimony.

      A.     Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or



27 - OPINION AND ORDER
symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).     The

claimant need not show his "impairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom."    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).        A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."          Id.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so."    Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)("[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings



28 - OPINION AND ORDER
as to credibility and stating clear and convincing reasons for

each.").   General assertions that the claimant's testimony is

not credible are insufficient.        Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007).     The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's

complaints."      Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.     Analysis

            Plaintiff testified he is unable to concentrate or to

follow instructions, to adapt to unfamiliar surroundings, and to

interact appropriately with others.       Plaintiff also testified he

is chronically tired because of nightmares that disrupt his

sleep and that persistent IBS causes him to spend significant

time in a restroom even on days he does not experience unusual

stress.    Tr. 64, 73-74, 247-54.     The ALJ discounted Plaintiff's

symptom testimony on the grounds that it conflicted with the

medical evidence and was inconsistent with Plaintiff's

activities.      Tr. 32-36.

            1.     Medical Evidence

                   The ALJ concluded Plaintiff's symptom testimony

conflicted with medical evidence showing his mental-health

symptoms were "well-controlled with medications."       Tr. 33.   The



29 - OPINION AND ORDER
ALJ relied on treatment records from Kate Blummer, M.D., and

Dr. Kansagara, two of Plaintiff's physicians.    On February 7,

2012, Dr. Blummer followed up on her previous treatment of

Plaintiff and noted Plaintiff was "overall better" since his

treatment in November, but Plaintiff continued to have intrusive

memories triggered by certain smells and still occasionally had

thoughts of suicide when going to bed.    Tr. 351.   Three months

later in May 2012, however, Plaintiff contacted his therapist to

request mental-health treatment and reported difficulty

relaxing, trouble falling asleep, worry, and memories of his

past thoughts of suicide.   Tr. 554-55.

                On July 2014 Dr. Kansagara noted Plaintiff's

dyspepsia was "controlled" on medication and that Plaintiff was

"doing well" on his medication for depression.   Tr. 493.    The

ALJ relied on this statement to support his conclusion that

Plaintiff's mental-health symptoms were "well controlled" on

medication.   Tr. 33.   Dr. Kansagara, however, also noted

although Plaintiff "overall was much improved, some days [he]

still feels 'numb.'"    Tr. 493.

                In summary, the ALJ's assessment of Plaintiff's

symptom testimony is contradicted by the findings of

Dr. Winfree, who assessed Plaintiff with several "marked"



30 - OPINION AND ORDER
mental-health limitations (Tr. 17-21); the findings of

Dr. Sacks, who assessed Plaintiff with a severe level of social

and occupational impairments (Tr. 361-70); and the findings of

Dr. Patrick, who assessed Plaintiff with a "marked" impairment

with persistence and a "severe" impairment in social interaction

(Tr. 1212-14).

                  The ALJ also found Plaintiff's IBS was nonsevere.

Plaintiff testified about the severity of his IBS symptoms,

which, according to Plaintiff, caused him to spend 30 minutes or

more in the bathroom two or three times a day even on days

without unusual stress.      Tr. 73-74, 253.   Although Plaintiff did

not challenge the ALJ's finding that his IBS was nonsevere,

Dr. Sacks noted the association between Plaintiff's PTSD and his

IBS.   Tr. 370.

                  On this record the Court concludes the ALJ did

not provide legally sufficient reasons supported by the medical

record for discounting Plaintiff's symptom testimony.

           2.     Activities of Daily Living

                  The ALJ also discounted Plaintiff's testimony on

the ground that it was inconsistent with Plaintiff's daily

activities.     Tr. 32-33.   As noted, the ALJ pointed out that

Plaintiff started taking Russian language classes, drove his



31 - OPINION AND ORDER
children to school, did household chores, picked up his wife

from work, attended school functions, went on a hike with his

wife, visited California with his family, and planned to join a

gym.   Plaintiff's activities, however, have a bearing on

Plaintiff's credibility only if the level of activity is

inconsistent with his alleged limitations.     See Garrison v.

Colvin, 759 F.3d 995, 1016 (9th Cir. 2014).

                The record reflects although Plaintiff attempts

many activities, his limitations seriously limit his ability to

perform those activities reliably and effectively.    For example,

Plaintiff testified he drove his children to school because

getting them ready in the morning "is a big challenge," and they

often missed the bus.    Tr. 64.   The record also reflects even

though Plaintiff tries to do chores at home, he has difficulty

prioritizing tasks, which "starts stressing [him] out"; friends

and family members testified he gets frustrated and aggressive

when driving (Tr. 314, 319, 323, 1213); although he enrolled in

a Russian language class, it often made him more stressed and

irritable (Tr. 316-17, 319-20, 322); and his hypervigilance and

social anxiety interferes with his participation in his

children's school activities and family outings (Tr. 322, 1213).

                Accordingly, the Court concludes the ALJ erred



32 - OPINION AND ORDER
when he discounted Plaintiff's testimony and failed to provide

clear and convincing reasons supported by substantial evidence

in the record for doing so.

V.   The ALJ failed to provide specific germane reasons for
     rejecting lay-witness testimony.

     Plaintiff contends the ALJ erred when he failed to provide

germane reasons for discounting eight lay-witness statements

about Plaintiff’s limitations.

     A.     Standards

            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless she

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."     Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).    The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."      Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.     Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).     See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

            The ALJ is not required, however, "to discuss every


33 - OPINION AND ORDER
witness's testimony on a[n] individualized, witness-by-witness

basis.    Rather, if the ALJ gives germane reasons for rejecting

testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different

witness."    Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012.)

     B.     Analysis

            Plaintiff submitted statements from the following

friends and relatives:   Inna Opanasyuk, a teacher at Plaintiff's

children's school (Tr. 314); Veida Lekakh, Plaintiff's sister-

in-law (Tr. 324); Irina Milyaskaya, Plaintiff's aunt (Tr. 323);

Yelizaveta "Liz" Russ, Plaintiff's wife (Tr. 239-46, 321-22);

Lidia Lekakh, Plaintiff's mother-in-law (Tr. 319-20); Alina

Markovitz, Plaintiff's cousin (Tr. 318); Veniamin Lekakh,

Plaintiff's father-in-law (Tr. 316-17); and Tatyana Gernega, a

caregiver for Plaintiff's grandmother (Tr. 315).   These

individuals noted Plaintiff is difficult to communicate with;

avoids people; is a recluse who struggles with communication,

focus, and punctuality; is agitated and withdraws socially; is

forgetful and unreliable; has survivor's guilt and experiences

constant nightmares; is hypervigilant, anxious, depressed, and

socially isolated; is paranoid; is unable to perform computer



34 - OPINION AND ORDER
support tasks he did in the past; struggles with daily chores;

does not express himself; and becomes angry and frustrated

easily.   Id.

          The ALJ concluded each of these statements was not

persuasive based on Plaintiff's activities and was not

consistent with the medical evidence.       Specifically, the ALJ

pointed to Dr. Kansagara's records that indicate Plaintiff

showed stable mental functioning over time while taking

medications.    Tr. 37-40.   The ALJ also noted he is not required

to articulate how evidence from "nonmedical sources" has been

considered.     20 C.F.R. § 404.1520c(d).

          An inconsistency with medical evidence is a germane

reason for discrediting the testimony of lay witnesses.       Bayliss

v. Barnhart, 427 F.3d 1211, 1219 (9th Cir. 2005).       The mere lack

of support from medical records, however, is not a germane

reason to discount lay-witness testimony.       Diedrich v.

Berryhill, 874 F.3d 634, 640 (9th Cir. 2017).       Here the ALJ

failed to describe any specific inconsistency between each

witness's statement and the medical evidence.      Moreover, the

ALJ's reliance on § 404.1520c(d) is misplaced.      Section

404.1520c states how the Commissioner "will consider and

articulate medical opinions and prior administrative medical



35 - OPINION AND ORDER
findings" for claims after March 27, 2017 and describes factors

to be considered when evaluating medical opinions.       Although

§ 404.1520c(d) states the Commissioner is "not required to

articulate how we consider evidence from nonmedical sources"

using the same criteria for medical sources, it does not

eliminate the need for the ALJ to articulate his consideration

of lay-witness statements and his reasons for discounting those

statements.

          On this record the Court concludes the ALJ erred when

he rejected the lay-witness statements and failed to provide

specific, germane reasons for doing so.



                                REMAND

     The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation and payment

of benefits.

     The decision whether to remand for further proceedings or

for payment of benefits generally turns on the likely utility of

further proceedings.     Carmickle, 533 F.3d at 1179.    The court

may "direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."     Smolen, 80 F.3d at 1292.



36 - OPINION AND ORDER
       The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.    Id. at 1178

n.2.

       As noted, the Court concludes the ALJ erred when he failed

to provide legally sufficient reasons supported by substantial

evidence in the record for discounting the opinions of

Drs. Sacks and Patrick regarding Plaintiff's limitations.   The

ALJ also erred when he improperly failed to admit and to

consider Dr. Winfree's report, which was consistent with the

opinions of Drs. Sacks and Patrick.   Finally, the ALJ also erred

when he failed to provide legally sufficient reasons for

discounting Plaintiff's symptom testimony and the statements of



37 - OPINION AND ORDER
lay witnesses that supported Plaintiff's symptom testimony.

Thus, the Court concludes consideration of the record as a whole

establishes that the ALJ would be required to find Plaintiff

disabled and to award benefits if this evidence was credited.

     Accordingly, the Court remands this matter for the

immediate calculation and payment of benefits.



                           CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four

of 42 U.S.C. § 405(g) for the immediate calculation and payment

of benefits.

     IT IS SO ORDERED.

     DATED this 10th day of September, 2019.

                              /s/ Anna J. Brown

                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




38 - OPINION AND ORDER
